Citation Nr: 0101651	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  99-23 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) disability pension 
benefits in the amount of $1068.00, to include the question 
of whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from May to October of 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 letter issued by the 
Committee on Waivers and Compromises (Committee) of the VA 
Regional Office (RO) in Cleveland, Ohio.


REMAND

The overpayment at issue in this case resulted from the 
retroactive termination of the veteran's VA disability 
pension benefits based upon information that he was receiving 
Social Security Administration (SSA) and private disability 
pension benefits, beginning in March 1998.  The veteran, in 
his July 2000 VA videoconference hearing testimony, 
questioned the propriety of the overpayment at issue in this 
case.  The computation of this overpayment was not addressed 
in the October 1999 Statement of the Case.  However, the 
propriety and amount of the overpayment at issue are matters 
that are integral to a waiver determination.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 434 (1991).  As such, the Board 
believes that further action by the RO to determine whether 
the creation of the debt at issue was proper is needed prior 
to further appellate consideration.

Therefore, this case is REMANDED to the RO for the following 
action:

1.  The veteran should be provided an 
opportunity to supplement the record with 
information regarding his current sources 
of income, including SSA and private 
disability pension benefits.  Any such 
materials from the veteran must be added 
to the claims file, and the veteran 
should be informed that failure to submit 
such evidence may impact his claim in an 
adverse way.

2.  Then, the RO should again review the 
claims file.  If it is determined that 
the overpayment at issue as now 
constituted is accurate, a statement to 
that effect should be made part of the 
appellate record.  However, if it is 
determined that any or all of the 
overpayment at issue was improperly 
created, award action should be taken to 
rectify the error.  In any case, both the 
veteran and his representative should be 
informed of the decision made and be 
informed that they may submit a statement 
in rebuttal, if they so choose.

3.  If an overpayment remains, the case 
should be referred to the Committee.  If 
it is determined that the benefit sought 
on appeal cannot be granted, the veteran 
and his representative should be issued a 
Supplemental Statement of the Case and 
provided an appropriate period of time in 
which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


